Mr. Justice Ceaig delivered the opinion of the Court: ,This case was before this court at the September term, 1870, and the opinion of the court in the case reported in 55 Ill. page 288, gives a full statement of the facts. On a hearing of the cause in this court, the decree of the circuit court was reversed and the cause remanded. On the 8th day of May, 1870, a copy of the judgment of this court was filed in the circuit court of Cook county, and an order entered therein re-docketing the cause, when it was referred to John Woodbridge, Esq., Master in Chancery of Cook county, to take an account in accordance with the opinion of this court. After the cause was referred, the parties appeared before the master and introduced their evidence. The master stated the account, and on the 6th day of November filed a report, as follows: George R. H. Hughes in account with' G. R.--and F. M. Zeigleb. [[Image here]] GtEOBge R. H. Hughes in account with F. M. Zeigleb. [[Image here]] 1872, June 10, To balance account, $0409.27. Chicago, 10 June, 1872. Master’s fees, $20.—Paid by solicitor for defendant. Respectfully submitted, John Woodbbidge, Master in Chancery of Cook county. Appellant filed exceptions to the report, which were overruled, and a final decree entered for the amount shown to be due by the report, from which appellant appeals. The first and second errors assigned are, that the court erred in not allowing appellant credit for three-fourths of an item of $40, and one of $100 paid in 1864, costs and attorney fees in a certain chancery suit by him commenced against the heirs of one Robert to compel a conveyance of the title of the property in question. It is claimed the title was placed in Robert as an innocent purchaser, and for the benefit of Zeigler, and that the latter should pay three-fourths of the expense of getting back the title. The evidence shows that Robert was not a purchaser of the property, either innocent or otherwise; he never paid a dollar for the property, and never agreed to buy it. In what manner Zeigler could be benefited by this useless device, is more than we are able to comprehend: in fact, this transaction looks more like an attempt on the part of Hughes to procure the property himself, than anything we can liken it to, and we think the court did right in rejecting these items. The third and fourth errors assigned are: The court erred in not allowing appellant credit for $50 attorney fees by him paid for filing a bill in chancery against the owner of the other half of the lot for a division thereof, and $100 which he paid one Brown, an attorney in Baltimore,'for his services in procuring a quit-claim deed of Mager, the mortgagor, aside from the fact that there did not appear to have been any necessity for filing the bill for a division of the lot, as the bill was abandoned and dismissed. We are of opinion, that the 25 per cent which Hughes was to have on the net sales of the property as commissions was intended as payment of attorney fees in the management of the -business, and if appellant saw fit to employ attorneys instead of doing the business himself, Zeigler should not be charged with what he paid for their services. The fifth error is not well taken. The same reasoning that applies to the. first and second errors assigned will also apply to this. The sixth error assigned is, the court refused to allow appellant, for his services as an attorney, three-fourths of $500. In this there was clearly no error. The amount and manner in which appellant was to be paid was specified in the written contract between him and Zeigler, and for the court to have allowed him more could not have been sanctioned or justified on any known principle of right. The decree of the circuit court will be affirmed. Decree affirmed.